UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF COLUMBIA

___________________________________
                                   )
U.S. DEPARTMENT OF THE             )
TREASURY,                          )
                                   )
               Petitioner,         )
                                   )
          v.                       )
                                   )
PENSION BENEFIT GUARANTY           )
CORPORATION,                       ) Case No. 12-mc-100 (EGS)
                                   )
               Interested Party,   )
                                   )
          v.                       )
                                   )
DENNIS BLACK, et al.,              )
                                   )
               Respondents.        )
___________________________________)


                         MEMORANDUM OPINION

     Pending before the Court is petitioner U.S. Department of

the Treasury’s (“Treasury”) renewed motion to quash a subpoena

duces tecum and motion to quash a deposition subpoena served

upon it by Dennis Black, Charles Cunningham, Kenneth Hollis, and

the Delphi Salaried Retirees Association (hereinafter

“Respondents”).   Upon consideration of the motions, responses

and replies thereto, the relevant caselaw, and the entire

record, and for the reasons set forth below, the motions are

DENIED.
    I.     BACKGROUND


         Respondents in this miscellaneous action are plaintiffs in

Black v. PBGC, Case No. 09-13616, a civil action pending in the

United States District Court for the Eastern District of

Michigan (hereinafter “civil action” or “Michigan action”).

Respondents are current and former salaried workers at Delphi

Corporation (“Delphi”), an automotive supply company.      In the

civil action, Respondents allege that in July 2009, the Pension

Benefit Guaranty Corporation (“PBGC”) improperly terminated

Delphi’s pension plan for its salaried workers (“Plan”) via an

agreement with Delphi and General Motors (“GM”).      Treasury is

not a party to the civil action.

         The civil action contains four counts.   Count One alleges

that the termination violated the Employee Retirement Income

Security Act (“ERISA”) because no court made findings that the

Plan was unsustainable.     Plaintiffs argue that such findings are

a condition prerequisite to a valid termination under ERISA.

Black v. PBGC, ECF #145 ¶ 39.      Counts Two and Three allege

additional procedural infirmities with the termination-by-

agreement.      Id. ¶¶ 44, 52.   Finally, and most relevant to this

miscellaneous action, Count Four alleges that the PBGC could not

have satisfied ERISA’s statutory requirements for termination

had it actually sought court approval, pursuant to 29 U.S.C. §



                                     2 
 
1342(c).   Id. ¶ 56.   Essentially, plaintiffs’ theory of the case

in the civil action, and specifically Count Four, is that PBGC

terminated the Plan “not because of anything related to its

statutory role under ERISA, but as a result of pressure imposed

by the Treasury and the related U.S. Auto Task Force to support

their efforts to restructure the auto industry in general and GM

in particular.”   Resp’ts Opp’n to Renewed Mot. to Quash, ECF #19

at 3-4.

     In September 2011, Judge Tarnow, who is presiding over the

civil action, ordered discovery to move forward.   He instructed

the parties to focus first on Count Four, specifically:

     [W]hether termination of the Salaried Plan would have been
     appropriate in July 2009 if, as Plaintiffs contend,
     Defendants were required under 29 U.S.C. § 1342(c) to file
     before this Court “for a decree adjudicating that the plan
     must be terminated in order to protect the interests of the
     participants or to avoid any unreasonable deterioration of
     the financial condition of the plan or any unreasonable
     increase in the liability of the fund.”

Black v. PBGC, ECF #193 at 3-4.    Judge Tarnow explained that he

was proceeding in this fashion because:

     A finding by the Court in PBGC’s favor on Count 4 after
     [discovery under the Federal Rules] would render moot the
     remainder of the complaint pertaining to the PBGC. In the
     event that the Court finds that termination of the plan was
     not supported by the factors set forth in 28 U.S.C. §
     1342(c), the Court will consider the remaining issues
     raised in the complaint.

Id. at 5-6.




                                  3 
 
     The PBGC unsuccessfully moved for reconsideration of Judge

Tarnow’s order.   Shortly thereafter, plaintiffs served the PBGC

with discovery requests which, they argue, are highly relevant

to § 1342(c).   One of the requests directs PBGC to produce “all

documents and things you received from . . . the Treasury

Department, the Auto Task Force, the Labor Department, and the

Executive Office of the President, or produced to the Federal

Executive Branch, since January 1, 2009, related to Delphi . . .

including but not limited to, documents related to the

termination of the Delphi Pension Plans.”   Pet’r’s Mot to Quash,

ECF #1, Ex. H at 8-9.   The PBGC refused to produce the

documents, the plaintiffs moved to compel, and Magistrate Judge

Majzoub ordered the PBGC to produce full and complete responses.

Black v. PBGC, ECF #209 at 1.   The PBGC filed objections to that

order with Judge Tarnow.

     Meanwhile, in January 2012, Respondents served Treasury

with a subpoena seeking:

     All documents and things (including e-mails or other
     correspondence, spreadsheets, reports, analyses, snapshots,
     funding estimates, proposals or offers) received, produced,
     or reviewed by Matthew Feldman, [Harry Wilson, or Steven
     Rattner] between January 1, 2009 and December 31, 2009
     related to: (1) Delphi; (2) the Delphi Pension Plans; or
     (3) the release and discharge by the [PBGC] of liens and
     claims relating to the Delphi Pension Plans.




                                 4 
 
Pet’r’s Mot. to Quash, ECF #1, Ex. J at 5-6.                                    Respondents allege

that Feldman, Wilson and Rattner were the three principal

Treasury employees who negotiated with the PBGC to terminate the

Delphi Plan.                             Resp’ts Opp’n to Mot. to Quash, ECF #6 at 4, 10.1

The Treasury filed this miscellaneous action to quash the

subpoena in February 2012.                                     Treasury made the same argument to

this Court that the PBGC asserted in unsuccessfully opposing the

motion to compel before Judge Majzoub and in its objections

which were then pending before Judge Tarnow: the requested

discovery is irrelevant because it relates to § 1342(c), and §

1342(c) is irrelevant to the Michigan action. See, e.g., Pet’r’s

Reply in Support of Mot. to Quash, ECF #10 at 4-12.

Accordingly, in May 2012, this Court entered a minute order

stating, in relevant part:

              [I]t appears to the Court that a threshold issue in this
              matter is whether the court in the underlying action has
              permitted discovery regarding the factors enunciated in 29
              U.S.C. § 1342(c). In light of the fact that this precise
              issue is ripe for resolution before Judge Tarnow, the judge
              in the underlying action, the Court hereby STAYS this
              matter pending Judge Tarnow's resolution of PBGC's
              Objections to Magistrate Judge's Order of March 9, 2012
              Granting Plaintiffs' Motion to Compel Discovery, Case 09-
              13616 (E.D. Mich.), Doc. No. 209. Plaintiffs are directed
              to notify this Court of Judge Tarnow's decision within five
              calendar days after it issues. This Order is subject to
              reconsideration for good cause shown.

    Minute Order, May 17, 2012.
                                                            
1
   All three left Treasury and returned to the private sector at
some point during the summer of 2009. Pet’r’s Renewed Mot. to
Quash, ECF #15 at 10.
                                                                   5 
 
              On August 13, 2013, Respondents moved to lift the stay.

They noted that although Judge Tarnow had not yet ruled on the

objections, in the interim, the PBGC “produced all documents

sought by plaintiffs” which were responsive to Judge Majzoub’s

order.                 Resp’ts Mot. to Lift Stay, ECF #11 at 2.                     Accordingly,

“it seems likely that the PBGC’s objections to Judge Tarnow are

now moot, or waived, or both.”                                 Id. at 3.2    Respondents also

proposed a modification to their subpoena duces tecum.                                     Id. at

6.         Respondents believe that Treasury has already produced

certain documents and email correspondence relevant to the

Delphi Pension issues to the Special Inspector General for the

Troubled Asset Relief Program (SIGTARP).                                    Id. at 7.   They

suggest it would be “a reasonable compromise” to modify the

subpoena to request only those documents.                                    Id.   In proposing the

modification, Respondents tried to address Treasury’s argument

that the subpoena imposes an undue burden; “producing documents

already assembled and produced to SIGTARP involves no burden.”

Id. at 6.

              A week later, on August 20, 2013, Respondents issued a

deposition subpoena, which asks Treasury to produce one or more

witnesses pursuant to Federal Rule of Civil Procedure 30(b)(6)

to testify at deposition about:
                                                            
2
  Indeed, on May 27, 2014 Judge Tarnow denied as moot the PBGC’s
Objections to Judge Majzoub’s March 9, 2014 order. See Resp’ts
Notice of Development in Underlying Case, ECF #25 Ex. A.
                                                               6 
 
       [Matthew Feldman’s and Harry Wilson’s] communications in
       2009 relating to the GM-Delphi relationship; the Delphi
       Pension Plans; and the release, waiver, or discharge by the
       PBGC of liens and claims relating to the Delphi Pension
       Plans. These communications include, but are not limited
       to, communications with the PBGC, Delphi, GM, the Delphi
       DIP leaders, Federal Mogul, Platinum Equity, the National
       Economic Council, and the Executive Office of the
       President.

Deposition Subpoena, ECF #13-4.      Shortly thereafter, Treasury

filed a combined Renewed Motion to Quash the 2012 subpoena duces

tecum and Motion to Quash the 2013 deposition subpoena.      ECF

#15.      In its renewed motion, Treasury makes the same three

arguments as its initial motion – relevance, undue burden, and

cumulative/duplicative information.      Id. at 16-23.   It also adds

a new argument, claiming for the first time that the Respondents

lack standing to litigate the Michigan action, and thus may not

conduct any discovery, including discovery from Treasury.        Id.

at 13-16.     The renewed motion is ripe for review by the Court.

    II.    STANDARD OF REVIEW

    A. Standing

       In a civil action, the plaintiff has the burden of

establishing that it has Article III standing.      Sierra Club v.

Jackson, 813 F. Supp. 2d 149, 154 (D.D.C. 2011) (citations

omitted).     To establish standing, plaintiff must show “at an

irreducible constitutional minimum”: (1) that it has suffered an

injury in fact; (2) that the injury is fairly traceable to

defendant's conduct; and (3) that a favorable decision on the

                                    7 
 
merits likely will redress the injury. See Lujan v. Defenders of

Wildlife, 504 U.S. 555, 560 (1992). “While the burden of

production to establish standing is more relaxed at the pleading

stage than at summary judgment, a plaintiff must nonetheless

allege ‘general factual allegations of injury resulting from the

defendant’s conduct.’”   Nat’l Ass’n of Home Builders v. E.P.A.,

667 F.3d 6, 12 (D.C. Cir. 2011). See also NB ex rel. Peacock v.

Dist. of Columbia, 682 F.3d 77, 82 (D.C. Cir. 2012) (noting that

“at the pleadings stage, ‘the burden imposed’ on plaintiffs to

establish standing ‘is not ‘onerous’”).

    B. Motion to Quash

      A party “may obtain discovery regarding any nonprivileged

matter that is relevant to any party’s claim or defense . . .

[or which] appears reasonably calculated to lead to the

discovery of admissible evidence.”    Fed. R. Civ. P. 26(b)(1).

Limiting discovery and quashing subpoenas pursuant to Rule 26

and/or Rule 45 “goes against courts’ general preference for a

broad scope of discovery.”   North Carolina Right to Life, Inc.

v. Leake, 231 F.R.D. 49, 51 (D.D.C. 2005).    “Moreover, the

general policy favoring broad discovery is particularly

applicable where, as here, the court making the relevance

determination has jurisdiction only over the discovery dispute,

and hence has less familiarity with the intricacies of the

governing substantive law than does the court overseeing the

                                 8 
 
underlying litigation.”                                            Jewish War Veterans of the United

States of Am., Inc. v. Gates, 506 F. Supp. 2d 30, 42 (D.D.C.

2007) (citing Flanagan v. Wyndham Int’l, Inc., 231 F.R.D. 98,

103 (D.D.C. 2005)).3                                            

              Discovery must be limited, however, if the “discovery

sought is unreasonably cumulative or duplicative.”                                           Fed. R. Civ.

P. 26(b)(2)(c).                                   In addition, “[t]he court may, for good cause,

issue an order to protect a party or person from annoyance,

embarrassment, oppression, or undue burden or expense.”                                            Id. at

26(c); see also Fed. R. Civ. P. 45(d).

              “The individual or entity seeking relief from subpoena

compliance bears the burden of demonstrating that a subpoena

should be modified or quashed.”                                            Sterne Kessler Goldstein & Fox,

PLLC v. Eastman Kodak Co., 276 F.R.D. 376, 379 (D.D.C. 2011)

(citations omitted).                                           “The quashing of a subpoena is an

extraordinary measure, and is usually inappropriate absent

extraordinary circumstances.                                           A court should be loath to quash a

subpoena if other protection of less absolute character is

possible. Consequently, the movant's burden is greater for a


                                                            
3
  Treasury suggests that a more restrictive test of relevancy
applies when the subpoena is directed to a non-party, Pet’r’s
Renewed Mot. at 17, “but it seems that there is no basis for
this distinction in the rule's language.” 9A Charles Alan
Wright & Arthur R. Miller, Federal Practice & Procedure § 2459
(3d ed.); see also Flanagan, 231 F.R.D. at 103 (applying
relevance standards to non-party subpoena that is at least as
broad as party subpoenas).
                                                                          9 
 
motion to quash than if she were seeking more limited

protection.”   Flanagan, 231 F.R.D. at 102 (internal citations

and quotation marks omitted).

    III. DISCUSSION

      A. Standing

      For the first time in its renewed motion to quash,

Treasury, a non-party to the underlying case, argues that

respondents have no standing to litigate the Michigan action.

Pet’r’s Renewed Mot. to Quash at 13-16.    Treasury concedes that

the parties to the Michigan action have not raised standing

issues in the Michigan court.   Id. at 13-14.   Nevertheless, it

contends that “this Court is a proper forum in which to

challenge the standing of respondents to litigate” the Michigan

case, because “third party discovery may be permitted only to

the extent it relates to viable claims.”    Id. at 14, n.11.   It

then makes cursory arguments, in just four pages of its brief,

which purport to address standing issues in the highly complex

ERISA litigation which has been pending in Michigan for five

years.

      This Court is deeply skeptical of Treasury’s argument that

the Court should address Article III standing in a case where

the merits are not before it, and indeed, where it “has

jurisdiction only over the discovery dispute, and hence has less

familiarity with the intricacies of the governing substantive

                                10 
 
law than does the court overseeing the underlying litigation.”

Jewish War Veterans, 506 F. Supp. 2d at 42 (citations omitted)

(emphasis added).                                       It is true, of course, that an “ancillary

discovery proceeding is, by its very terms, an extension of the

underlying proceeding and the subject matter jurisdiction of the

ancillary proceeding is derived from the jurisdiction of the

underlying case.”                                       McCook Metals LLC v. Alcoa, Inc., 249 F.3d
330, 334 (4th Cir. 2001).                                      However, this does not mean that in

resolving the discrete, non-party discovery issue before it, the

Court may reach into the merits of the underlying case, ongoing

in another court halfway across the country, and determine that

court’s jurisdiction over those claims. Indeed, Treasury has not

provided a single authority where a court exercising ancillary

jurisdiction over only a single discovery motion has addressed

the subject matter jurisdiction of a sister court presiding over

the underlying litigation.                                      Asking this Court to review another

court’s jurisdiction seems particularly inappropriate because

the issue can never be waived: a standing challenge may be

raised at any time during the Michigan litigation, either by the

parties or sua sponte by that court.4


                                                            
4
  If the subpoenas had been issued after December 1, 2013, the
Court would have seriously considered transferring the motion to
quash to the Michigan court in light of the December 1, 2013
amendments to Rule 45. The Rule, as amended, now requires that
subpoenas be issued “from the court where the action is
pending,” Fed. R. Civ. P. 45(a)(2), and further provides that
                                                                    11 
 
              Assuming arguendo it is appropriate for this court to

undertake a standing analysis, and based on the limited record

before it, the Court rejects Treasury’s arguments. In order to

demonstrate standing, a plaintiff must adequately establish an

injury-in-fact, causation and redressability.                                                                                            Lujan, 504 U.S.

at 560–61.                         At the pleading stage, where the underlying

litigation remains, “‘the burden imposed’ on plaintiffs to

establish standing ‘is not onerous’.” NB ex. rel. Peacock, 682
F.3d at 82.                          Treasury does not dispute that Respondents have

been injured through the termination of their pension plan, but

denies causation and redressability. Pet’r’s Renewed Mot. at 14-

16.

              On the causation issue, Treasury argues that Respondents

cannot show that their injury was fairly traceable to the PBGC.

              [T]he fact that respondents are not receiving the full
              amount of their pension benefits is attributable to the
              fact that “Delphi did not have enough money to fund its
              pensions” . . . . not to the fact PBGC terminated the . . .
              Plan by agreement with Delphi “to avoid any unreasonable
              increase in the liability of the PBGC insurance fund.”

Id. at 14 (citations omitted).                                                               This argument is nothing more

than an assertion that the PBGC should win on the merits of the

case.               In their Second Amended Complaint, plaintiffs have

alleged that their Plan was terminated by PBGC for political
                                                                                                                                                                                               
                                                                                                                                                                                               
“[w]hen the Court where compliance is required did not issue the
subpoena, it may transfer a motion [to quash] to the issuing
court if the person subject to the subpoena consents or if the
court finds exceptional circumstances.” Id. 45(f).
                                                                                            12 
 
reasons and in violation of ERISA, not because the Plan was no

longer financially viable or because PBGC had statutory

authority to terminate.   See, e.g., Black v. PBGC, Second

Amended Complaint, ECF #145 ¶ 56.     This is precisely the issue

in discovery in the Michigan court. This Court takes no position

whether Respondents will prevail on their claims.    At the

pleading stage, however, it appears that Respondents have

alleged a causal link.

      Treasury also argues that plaintiffs’ injuries are not

redressable by the Michigan Court.    It claims that Respondents

are not entitled to equitable relief from the PBGC because

equitable “payments of money from the Federal Treasury are

limited to those authorized by statute,” OPM v. Richmond, 496
U.S. 414, 416 (1990), and “[r]espondents do not point to any

statute that would authorize PBGC to pay them more in pension

benefits than they now are receiving.”    Pet’r’s Renewed Mot. at

16.   This argument fares no better than Treasury’s causation

claims.   Congress has authorized any plan participant “adversely

affected by any action of the [PBGC] . . . [to] bring an action

against the [PBGC] for appropriate equitable relief in the

appropriate court.”   29 U.S.C. § 1303(f)(1).   Plaintiffs request

a variety of forms of equitable relief in their Second Amended

Complaint, not limited to an order forcing the PBGC paying

higher pensions to the salaried workers and retirees. See Black

                                13 
 
v. PBGC, Sec. Am. Compl. Prayer for Relief, ECF #145 at 22-23.

Again, this Court takes no position on what relief, if any,

Respondents will obtain from the PBGC or the other defendants in

the case.     However, at the pleading stage of the litigation,

this Court agrees with Judge Tarnow, who “declin[ed] to accept

[the PBGC’s] position that Plaintiffs cannot obtain any relief

in this lawsuit if the [Michigan] [c]ourt concludes that the

PBGC acted improperly.”     Black v. PBGC, Order 2/17/10, ECF #122

at 3.

        B. Relevance

        Treasury argues that the information Plaintiffs seek is

irrelevant because 29 U.S.C. § 1342(c) authorizes the PBGC to

initiate a termination of a pension plan “in order to avoid ‘any

unreasonable increase in the liability of the [PBGC insurance]

fund.’”     Pet’r’s Renewed Mot. at 18.   Accordingly, Treasury

claims, it is irrelevant whether Treasury encouraged PBGC to do

anything; the PBGC acted in accordance with ERISA in seeking

termination.     Id. at 18-19.   Respondents counter that § 1342(a)

permits the PBGC to seek termination on this basis, but does not

permit it to actually terminate a Plan without a court’s

determination that a Plan “must” be terminated under the §

1342(c) criteria: “[I]n order to protect the interests of the

participants or to avoid any unreasonable deterioration of the

financial condition of the plan or any unreasonable increase in

                                   14 
 
the liability of the fund.”   See Resp’ts Opp’n to Renewed Mot.

at 21-22. Respondents argue that a reviewing court would not

have made findings that these statutory criteria were met and

that the Plan “must” terminate; rather, the PBGC violated the

statute and improperly terminated the Plan because it was under

political pressure from Treasury.       Id. They argue that discovery

from Treasury is therefore relevant.      Respondents prevail.

     In Judge Tarnow’s September 1, 2011 discovery order, the

U.S. District Court for the Eastern District of Michigan made a

determination that this information was relevant.      Judge Tarnow

allowed discovery to move forward on Count 4 of the Complaint,

specifically:

     [W]hether termination of the Salaried Plan would have been
     appropriate in July 2009 if, as Plaintiffs contend,
     Defendants were required under 29 U.S.C. § 1342(c) to file
     before this court “for a decree adjudicating that the plan
     must be terminated in order to protect the interests of the
     participants or to avoid any unreasonable deterioration of
     the financial condition of the plan or any unreasonable
     increase in the liability of the fund.” . . . . In the
     event that the Court finds that termination of the plan was
     not supported by the factors set forth in 28 U.S.C. §
     1342(c), the Court will consider the remaining issues
     raised in the complaint.

Black v. PBGC, ECF #193 at 3-6.     Following Judge Tarnow’s order,

Plaintiffs requested information from the PBGC very similar to

that it now requests from Treasury: information designed to

reveal whether the PBGC could have satisfied the § 1342(c)

factors or whether, instead, it improperly yielded to pressure


                                  15 
 
from other federal entities, including Treasury.     Pet’r’s Mot to

Quash, ECF #1, Ex. H at 8-9.   Judge Majzoub granted Plaintiffs’

motion to compel that information.      Black v. PBGC, ECF #209.

Accordingly, two judges in the underlying action evaluated the

question of relevance for very similar materials, sought for

very similar reasons, and found them relevant.     Although the

“law of the case” doctrine is not dispositive of Respondents’

motion, it does support this Court's decision to rely on the

relevance analysis performed by the Eastern District of

Michigan.    See Flanagan, 231 F.R.D. at 103, n.2 (“While the

doctrine of the law of the case is no more than a guiding

principle and does not diminish this Court's discretion to

revisit prior decisions of a coordinate court, it ‘expresses the

practice of courts generally to refuse to reopen what has been

decided.’”) (quoting Christianson v. Colt Indus. Operating

Corp., 486 U.S. 800, 817 (1988)).      In the context of Rules 26

and 45, the above considerations establish a sufficient showing

of relevance needed to permit the Respondents to obtain

documents and other items and to depose a Treasury official in

this case.

     C. Burden

     A trial court may quash or modify a subpoena on the ground

that the request is unreasonable or oppressive.     Fed. R. Civ. P.

26(c).   “What constitutes unreasonableness or oppression is, of

                                 16 
 
course, a matter to be decided in the light of all the

circumstances of the case. . . .” Northrop Corp. v. McDonnell

Douglas Corp., 751 F.2d 395, 403 (D.C. Cir. 1984) (citation and

internal quotation marks omitted).      “[T]he burden of proving

that a subpoena . . . is oppressive is on the party moving for

relief on this ground. . . . The burden is particularly heavy to

support a motion to quash as contrasted to some more limited

protection,” such as a request for modification.       Id. at 404

(quoting Westinghouse Elec. Corp. v. City of Burlington, Vt.,

351 F.2d 762, 766 (D.C. Cir. 1965)).     The moving party may not

“simply allege a broad need for a protective order so as to

avoid general harm, but must demonstrate specific facts which

would justify such an order.”     Flanagan, 231 F.R.D. at 102

(citations omitted).     There are two subpoenas at issue in this

case.     The Court examines them in turn.

        1) Subpoena Duces Tecum

        Respondents’ subpoena duces tecum is narrow.   It seeks

documents created, received or reviewed by three Treasury

officials, over a single calendar year, relating only to Delphi.

Moreover, Respondents have expressed their willingness to modify

the subpoena to encompass only those documents Treasury already

produced to SIGTARP and to the House Oversight and Government

Reform Committee.     See, e.g., Resp’ts Opp’n to Renewed Mot. at

29-30.     Nevertheless, Treasury argues that the subpoena, even

                                  17 
 
with proposed modifications, is oppressive and must be quashed.

Treasury provides a declaration from Rachana Desai, Acting Chief

Counsel of the Treasury’s Office of Financial Stability, which

states that in responding to the subpoena duces tecum, Treasury

“could be” required to search the three officials’ email

inboxes, review over 15,000 electronic documents and 28 boxes of

files, and then review documents for responsiveness and

privilege.                         Desai Decl. ¶ 7, ECF #15-7.           Even the modifications

offered are unacceptable, Desai asserts, because Treasury “would

need to review each responsive document” provided to SIGTARP and

the U.S. House Committee for “responsiveness” and “possible

assertion of claims of privilege.”                                   Id. ¶¶ 9-11.

              Treasury has not carried its heavy burden to show that the

subpoena duces tecum is oppressive.                                  Although Treasury claims it

will have to search a significant number of documents to respond

to the subpoena, “volume alone is not determinative.”                                  Northrup

Corp., 751 F.2d at 404 (citation omitted).                                  Moreover, the number

of documents could drop significantly if Treasury agreed to

Respondents’ proposed modifications.5



                                                            
5
  Treasury responded negatively to Respondents’ offer to modify
the subpoena duces tecum, arguing that the modifications would
result in an equally heavy burden on the Treasury. See, e.g.,
Pet’r’s Renewed Mot. at 21-22. Accordingly, the Court does not
modify the subpoena. The parties are of course free to
negotiate modifications to the subpoena without further
litigation.
                                                               18 
 
     Treasury’s remaining claim of burdensomeness is that it

will have to make privilege determinations for the documents.

This naked assertion is insufficient to quash the subpoena for

two reasons.   First, Treasury offers no support for its claim

that a substantial number of the documents will be privileged.

There is no basis for the Court to impose the “extraordinary

measure” of quashing a subpoena, Flanagan, 231 F.R.D. at 102,

based on a “purely speculative” privilege claim.   Northrup, 751
F.2d at 405.   Second, most subpoenas duces tecum require the

recipient to conduct a privilege review.   If the “good cause”

requirement for quashing a subpoena could be met by a bare

assertion that privilege review constitutes an undue burden,

discovery under the Federal Rules would quickly grind to a halt.

     2) Deposition Subpoena

     Treasury argues that “[n]o one currently working at

Treasury has knowledge of the communications referenced in

respondents’ deposition subpoena to Treasury except insofar as

he or she has reviewed the record or read emails to or from Mr.

Feldman or Mr. Wilson since the time that [they] left the Auto

Team . . . . [A]ny witness designated to testify . . . would

need a substantial amount of time to prepare.”   Desai Decl. ¶

12, ECF #15-7; see also Pet’r’s Reply in Support of Renewed Mot.

at 19, ECF #21 (explaining that the Auto Team had twelve

Treasury employees, none of whom still works for Treasury).

                                19 
 
Respondents counter that Treasury likely has the ability to

compel Feldman and Wilson to testify; “[n]evertheless, if it is

the Treasury’s position that it cannot produce [Mr. Feldman and

Mr. Wilson], and further that it is otherwise incompetent to

testify about the communications these individuals undertook

with respect to the Delphi issues, then Respondents will

withdraw the Deposition Subpoena and reissue Rule 45 subpoenas

to Messrs. Feldman and Wilson directly.”                                 Resp’ts Opp’n to

Renewed Mot. to Quash at 31, ECF #19.                                 Treasury responds by

insinuating that it would move to quash such subpoenas “if and

when they are issued because such subpoenas will seek

information belonging to Treasury.”                                  Pet’r’s Reply in Support of

Renewed Mot. at 20.6

              It appears that Treasury’s principal undue burden argument

is that no one with institutional knowledge about Mr. Feldman’s

and Mr. Wilson’s role in the termination of the Delphi Plans

remains at Treasury; accordingly, someone would have to learn

the material as new in order to testify.                                 Respondents

effectively concede that this would be burdensome by offering to

withdraw their deposition subpoenas if and only if Treasury




                                                            
6
  Obviously, it would be premature to speculate as to the
contents of a future, hypothetical motion to quash. Treasury is
cautioned, however, to carefully consider this Opinion before
filing any such motion.
                                                               20 
 
cannot compel Mr. Feldman and Mr. Wilson to testify in response

to the outstanding subpoena.

     The Court agrees with Respondents.      Treasury has made no

showing that the deposition subpoena would be burdensome except

in the event that no one at Treasury (or from whom it has

authority to compel testimony) is competent to respond to it.

Accordingly, the parties are directed to confer and determine,

within 30 days of the date of this Order, whether Treasury can

compel Mr. Feldman and Mr. Wilson to testify in response to the

subpoena.   In the event that it cannot, Respondents shall

withdraw the deposition subpoena.

     D. Duplicative/Cumulative Information

     Finally, Treasury argues the subpoenas should be quashed

because they are cumulative.    Treasury contends that “[t]he

immensity of PBGC’s document production and the overlap between”

the document requests to PBGC “and respondents’ subpoenas to

Treasury leave little need for Treasury to respond to [the]

subpoena[].”   Pet’r’s Renewed Mot. at 24.    Treasury also argues

that Mr. Feldman and Mr. Wilson have testified at depositions in

other actions, and at “numerous congressional hearings at which

the Delphi Salaried Plan and its termination have been

discussed.”    Id.   Respondents counter that “at the time the Plan

was terminated, the Treasury was directly negotiating the future

of Delphi with a number of players besides the PBGC, including

                                  21 
 
GM, Delphi, Delphi’s DIP Lenders, Federal Mogul, Platinum

Equity, and various unions.   Moreover the Auto Team was

deliberating amongst itself and various White House officials as

to what to do in relation to the Delphi plans. . . . In short,

while it is true that the PBGC has produced some (and hopefully

most) of the email correspondence between it and the Treasury,

such information is only a part of the relevant responsive

documents in the Treasury’s possession.”   Resp’ts Opp’n to

Renewed Mot. at 34-35.    Respondents also argue that Feldman and

Wilson’s testimony would not be cumulative because neither of

them has been deposed in Black v. PBGC.    Id. at 36.

     For the reasons discussed throughout, the motion to quash

must be denied.   The subpoenas request information that has been

adjudicated as relevant to, and discoverable in, the Michigan

litigation.   Although the documents requested may have some

overlap with documents already produced by PBGC, Treasury has

failed to show, as it must, that it would be “unreasonably

cumulative or duplicative.”   Fed. R. Civ. P. 26(b)(2)(c)(i).

Likewise, Feldman and Wilson have access to information about

Treasury’s role in the Plan’s termination which Respondents are

unable to obtain elsewhere.   Again, although their depositions

will likely overlap somewhat with Feldman and Wilson’s testimony

in other proceedings, some overlap does not justify foreclosing

discovery in this case.   As this Circuit has noted,

                                 22 
 
“[d]epositions . . . rank high in the hierarchy of pre-trial,

truth-finding mechanisms.”                                     Founding Church of Scientology v.

Webster, 802 F.2d 1448, 1451 (D.C. Cir. 1986).                                    Without the

opportunity to depose Mr. Feldman and Mr. Wilson in this case,

Respondents’ counsel is denied “the opportunity . . . to probe

the veracity and contours of the[ir] statements . . . [and] is

denied the opportunity to ask probative follow-up questions.”

Alexander v. FBI, 186 F.R.D. 113, 121 (D.D.C. 1998).

       IV.            CONCLUSION

       For the foregoing reasons, the Court concludes that non-party

Department of the Treasury has failed to meet its burden under

Federal Rules of Civil Procedure 26 and 45 to quash the subpoena

duces tecum.                             Accordingly, the Renewed Motion to Quash is DENIED

insofar as it relates to the subpoena duces tecum.7

              The Court further concludes that the Department of the

Treasury has failed to meet its burden under Federal Rules of

Civil Procedure 26 and 45 to quash the deposition subpoena

unless Treasury is unable to compel its former employees, Mr.

Feldman and Mr. Wilson, to testify in response to the subpoena.

The record before the Court is unclear on this point.
                                                            
7
      Respondents ask that Treasury be given 30 days to comply fully
with the subpoena, while Treasury states that it will take “far
longer” to comply. Pet’r’s Reply in Support of Renewed Mot. at
23. The parties are directed to work together in good faith to
promptly comply with the Court’s order, and avoid wasting the
parties’ and the Court’s time and resources with unnecessary
additional disputes. 
                                                                  23 
 
Accordingly, it is hereby ORDERED that the parties confer and

determine, within 30 days of the date of this Order, whether

Treasury can compel Mr. Feldman and Mr. Wilson to testify in

response to the subpoena.   In the event that Treasury can compel

their testimony, the Renewed Motion to Quash the Deposition

Subpoena is DENIED.   In the event that it cannot compel these

two individuals to testify, it is FURTHER ORDERED that

Respondents shall withdraw the deposition subpoena.

     A separate order accompanies this Memorandum Opinion.

SIGNED:   Emmet G. Sullivan
          United States District Judge
          June 19, 2014.




                                24